Title: To George Washington from Corbin Washington, 30 November 1789
From: Washington, Corbin
To: Washington, George

 
          Walnut Farm [Westmoreland County, Va.]
          My dear UncleNovr 30. 1789
          Some time late in September la⟨st I⟩ received a letter from Mr John Marshall informing me that the Suit of the Hites & ⟨Greens⟩ against me for a part of my land in Berkley was set for trial in the succeeding Octr, and, unless I could procure for him sundry papers &c., with which he had not been furnished, he could not maintain the Suit. Upon examination, I found that the papers required were not in my possession, neither did I know where to apply for them. In the height of this dilemma, I had the pleasure of seeing Mr Charles Lee, who informed me, that, in consequence of a conversation he had had with you some time ago, he inclined to believe that you could either inform me where to obtain the necessary papers, or give me some useful instructions respecting the business—if it is in your power to do either, you will much oblige me (Sir) by answering this letter as soon as you conveniently can. I enclose you a copy of Mr Marshall’s letter ⟨to m⟩e, which will serve to shew what papers and other proof he wants to secure me. Could you, without ⟨m⟩uch inconvenience to yourself, contrive, a letter on this subject to my brother in alexandria, come by the fifteenth of Decr it will meet with me there on my way to Berkley, and will possibly save me much fatigue & expence. The subject on which I now address you, is of such consequence to me, that I hope it will in some degree justify the liberty I take in calling your attention a few moments from matters of a public nature. Mrs Washington joins me in sincere love to Aunt Washington, and wishing health & happiness to you both. I am Dr Uncle Your Affectionate & Sincere Nephew
          
            Corbin Washington
          
        